Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

 Criminal Case No. 14-cr-00249-PAB-2

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 2. ADAN RAMIREZ,

      Defendant.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

       This matter comes before the Court on defendant Adan Ramirez’s Request for

 Compassionate Release [Docket No. 250] and Motion f or Reduction of Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Docket No. 274]. The government has filed a

 response opposing the motion for reduction of sentence [Docket No. 280]. Mr. Ramirez

 has filed a reply [Docket No. 283].

 I.   BACKGROUND

       On February 25, 2015, Mr. Ramirez pled guilty to counts one through five of the

 indictment: (1) conspiracy to possess with intent to distribute 50 grams or more of

 methamphetamine (actual), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846; (2)

 possession with intent to distribute 5 grams of more of methamphetamine (actual) or

 aiding or abetting the same, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 18

 U.S.C. § 2; (3) possession with intent to distribute 50 grams of more of

 methamphetamine (actual) or aiding or abetting the same, in violation of 21 U.S.C.
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 2 of 11




 §§ 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2; (4) possession with intent to distribute 50

 grams of more of methamphetamine (actual) or aiding or abetting the same, in violation

 of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2; (5) possession and carry ing a

 firearm in furtherance of a drug trafficking crime or aiding or abetting the same, in

 violation of 18 U.S.C. §§ 924(c)(1)(A), (c)(1)(A)(i), and 2. Docket Nos. 1, 119, 120. On

 March 3, 2016, the Court sentenced Mr. Ramirez to 84 months imprisonment on counts

 one through four, to be served concurrently, and 60 months imprisonment on count five,

 to be served consecutively, for a total of 144 months imprisonment, followed by five

 years of supervised release. Docket No. 203. The sentence is to be served

 concurrently with Mr. Ramirez’s state court cases 2008CR606, 2009CR3254, and

 2009CR3274 from Denver County. Docket No. 205 at 3. Assuming good time credit,

 Mr. Ramriez’s projected release date is May 24, 2026. Docket No. 280 at 2. Defendant

 is currently incarcerated at the Federal Correctional Institution in Sandstone, MN.

 Docket No. 274 at 2.

        On April 20, 2020, defendant filed a pro se motion for compassionate release. 1

 Docket No. 250. On September 14, 2020, defendant filed a motion for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) through counsel. Docket No. 274.

        Defendant is 36 years old and represents that his obesity makes him particularly

 vulnerable to COVID-19. Id. at 2, 5; see also Docket Nos. 276 (medical records from

 Bureau of Prisons). On this basis, defendant requests that the Court grant him


        1
         Defendant’s pro se motion seeks compassionate release based on the COVID-
 19 pandemic. Docket No. 250. Because the motion for compassionate release filed
 through counsel is also based on the COVID-19 pandem ic, see Docket No. 274 at 1,
 the Court interprets it as superseding defendant’s pro se motion.

                                              2
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 3 of 11




 compassionate release, reduce his sentence to time served, and modify the terms of

 his supervised release to allow him to reside at home with his wife. Docket No. 274 at

 2.

 II.   ANALYSIS

        Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

 district court may grant a sentence reduction if, after considering the 18 U.S.C.

 § 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

 such a reduction’ and the ‘reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

 819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

 court may grant a sentence reduction upon motion of the defendant only “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

 receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Defendant submitted a

 request for compassionate release due to his obesity and the COVID-19 pandemic to

 his case manager on May 12, 2020. Docket No. 274-1 at 1. The warden denied this

 request on May 19, 2020. Docket No. 274-2 at 1. Defendant appealed the denial on

 June 1, 2020, Docket No. 274-3 at 1, which the warden denied on July 10, 2020.

 Docket No. 274-4 at 1. A defendant may proceed in court either by fully appealing a

 denial or by waiting thirty days after the warden receives a request. See, e.g., United

 States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020) (“Prisoners who seek compassionate

 release have the option to take their claim to federal court within 30 days, no matter the

                                              3
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 4 of 11




 appeals available to them.”). Defendant’s pro se motion was filed before he exhausted

 his administrative remedies, but because the Court construes his Septem ber 14, 2020

 motion filed through counsel to supersede his pro se motion, the exhaustion

 requirement has been met as to his superseding motion.

        The government concedes that the exhaustion requirement is met. Docket No.

 280 at 5. Accordingly, the Court has jurisdiction to consider the motion.

        A.   Extraordinary and Compelling Reasons

        The Sentencing Commission has identified four categories of extraordinary and

 compelling reasons that may warrant a sentence reduction: (A) medical condition of the

 defendant; (B) age of the defendant; (C) family circumstances; and (D) other reasons.

 See U.S.S.G. § 1B1.13, cmt. n.1. Defendant is 36 years old, 5’ 11” tall, and weighs

 approximately 268 pounds, resulting in a body mas index (“BMI”) of 37.4.2 Docket No.

 274 at 2, 5. Defendant’s medical reports state that he snores loudly at night and wakes

 up gasping for air with a sore throat, but indicate that he will not be admitted to a sleep

 apnea study unless he reduces his BMI to 28. 3 Docket No. 276 at 1. Defendant argues


        2
          Defendant alternates between stating that he has obesity and severe obesity.
 The Centers for Disease Control and Prevention (“CDC”) defines obesity as a BMI
 between 30 ant 40, and severe obesity as a BMI over 40. See Centers for Disease
 Control and Prevention, People with Certain Medical Conditions,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medica
 l-conditions.html#obesity (last visited Jan. 15, 2021). Accordingly, the Court will
 consider defendant to be obese, not severely obese.
        3
         Defendant’s request for compassionate release to the warden states that he
 has a bad knee and is “borderline diabetic,” Docket No. 274-1 at 2, but his m otion does
 not argue these conditions, see Docket No. 274 at 5, and the medical records supplied
 do not contain any information on these conditions. See generally Docket No. 276. As
 such, the Court finds that these conditions do not constitute “extraordinary and
 compelling” reasons for release.

                                              4
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 5 of 11




 that his obesity qualifies as an extraordinary and compelling reason for a sentence

 reduction in light of the current COVID-19 pandemic. Docket No. 274 at 5. The

 Sentencing Commission has explained that a defendant’s medical condition may be an

 extraordinary and compelling reason warranting a sentence reduction where

        (i) The defendant is suffering from a terminal illness (i.e., a serious and
        advanced illness with an end of life trajectory). A specific prognosis of life
        expectancy (i.e., a probability of death within a specific time period) is not
        required. Examples include metastatic solid-tumor cancer, amyotrophic
        lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

        (ii) The defendant is (I) suffering from a serious physical or medical
        condition . . . that substantially diminishes the ability of the defendant to
        provide self-care within the environment of a correctional facility and from
        which he or she is not expected to recover.

 U.S.S.G. § 1B1.13, cmt. n.1(A).

        Defendant claims that his obesity, in combination with COVID-19, is a “terminal

 illness” within the meaning of U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Docket No. 274 at 5-6.

 However, defendant has presented no evidence that his obesity is “terminal” and that

 he cannot recover from it. See id. To the contrary, his medical records contain advice

 from medical professionals for defendant to lower his calorie intake and increase

 exercise in order to meet the BMI threshold of 28 to be considered for a sleep apnea

 study. Docket No. 276 at 5. Defendant fails to cite any authority for the proposition that

 obesity is a terminal illness. See generally Docket No. 274. And defendant, although

 quoting the language of U.S.S.G. § 1B1.13, cmt. n.1(A)(ii), has not argued that his

 obesity substantially diminishes his ability for self care. See Docket No. 274 at 4-6;

 United States v. Fitzgerald, No. 18-cr-00266-PAB-3, 2020 W L 6743771, at *2 (D. Colo.

 Nov. 17, 2020) (finding obesity not to be terminal and analyzing motion for


                                              5
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 6 of 11




 compassionate release under Subsection D instead of Subsection A). Accordingly, the

 Court finds that Subsection A is not the proper vehicle to analyze defendant’s motion

 and will instead analyze it pursuant to Subsection D of the policy statement.

        Subsection D allows for release pursuant to extraordinary or compelling reasons,

 other than those set out in subsections (A)-(C), “[a]s determ ined by the Director of the

 Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D). “[T]he BOP has issued Program

 Statement 5050.50 (2019), which lists factors which the BOP uses in determining

 whether extraordinary and compelling reasons exist for compassionate release.”

 United States v. Turns, 2020 WL 2519710, at *3 (S.D. Ohio May 18, 2020). “BOP

 Program Statement 5050.50 identifies several nonexclusive factors to determine

 whether ‘other’ extraordinary and compelling reasons exist: the defendant's criminal and

 personal history, nature of the offense, disciplinary infractions, length of sentence and

 amount of time served, current age and age at the time of offense and sentencing,

 release plans, and ‘[w]hether release would minimize the severity of the offense.’”

 Saldana, 807 F. App'x at 819 (quoting BOP Program Statement 5050.50 at 12 (2019)).

        Mr. Ramirez does not specifically argue that these subsection D factors weigh in

 favor of compassionate release, but instead argues that his obesity, combined with the

 COVID-19 pandemic, constitutes an extraordinary and compelling reason for

 compassionate release. See Docket No. 274 at 6. Because the list of factors set out in

 Program Statement 5050.50 is nonexclusive, the Court will consider whether Mr.

 Ramirez has met his burden “to prove that h[is] medical conditions create extraordinary

 and compelling reasons warranting a sentence reduction.” United States v. Edington,

 No. 19-cr-00174-REB-1, 2020 WL 2744140, at *4 (D. Colo. May 27, 2020).

                                              6
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 7 of 11




        “The existence of the COVID-19 pandemic no doubt can be described as

 ‘extraordinary’ insofar as it is [b]eyond what is usual, customary, regular, or common.”

 United States v. Gonzalez, No. 18-cr-00130-PAB, 467 F. Supp. 3d 1075, 1079 (D. Colo.

 2020) (internal quotation marks omitted). “However, because the apposite test is stated

 in the conjunctive, the dangers presented by the pandemic – which impact us all,

 worldwide – also must be ‘compelling’ in [the movant's] particular circumstances.”

 Edington, 2020 WL 2744140, at *2; see also United States v. Bolze, 2020 WL 2521273,

 at *7 (E.D. Tenn. May 13, 2020) (“[T]he COVID-19 pandemic cannot present an

 extraordinary and compelling reason alone because the policy statement directs courts

 to consider individual reasons for compassionate release, not general threats to the

 prison population.”).

        Defendant points to reports indicating that obesity is a leading risk factor for

 complications and hospitalizations due to COVID-19. 4 The CDC has determined that

 obesity increases the risk of severe illness from COVID-19. See Centers for Disease

 Control and Prevention, People with Certain Medical Conditions,
        4
           Mr. Ramirez suggests that, because he is Hispanic and male, he is at higher
 risk of serious illness or death from COVID-19. Docket No. 274 at 6. The CDC notes
 that “[l]ong-standing systemic health and social inequities have put many people from
 racial and ethnic minority groups at increased risk of getting sick and dying from
 COVID-19.” Centers for Disease Control and Prevention, Health Equity Considerations
 and Racial and Ethnic Minority Groups, July 24, 2020,
 https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html
 However, the Court is not persuaded that either of these characteristics qualifies as a
 risk factor or comorbidity. See United States v. Harris, 2020 WL 7122430, at *8 (D.
 Kan. Dec. 4, 2020) (“[Defendant] has not explained how this COVID-19 patient data
 and inequities in social determinants of health show that he faces more risk from
 COVID-19 because he is a Black American.”); United States v. Lamas, 2020 WL
 5593839, at *2 (D. Kan. Sept. 18, 2020) (def endant's status as “a minority male does
 not constitute a risk factor for COVID-19 in the same way that an underlying medical
 condition does.”).

                                              7
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 8 of 11




 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html#obesity (last visited Jan. 15, 2021).

       While some courts have concluded that morbid obesity is an extraordinary and

 compelling reason justifying release during the COVID-19 pandemic, others have not.

 Compare United States v. Jackson, 2020 WL 3396901, at *6 (N.D. Ind. June 19, 2020)

 (granting release for 31-year old inmate with BMI of 47, high blood pressure, and

 history of respiratory illness), and United States v. Hayes, 2020 WL 4001903, at *3

 (E.D. Mich. July 15, 2020) (noting that “obesity alone qualifies as a recognized risk

 factor” and granting release), with United States v. Pride, No. 16-cr-076-WJM, 2020 WL

 3971652, at *2 (D. Colo. July 14, 2020) (denying release for 37-year old inmate with

 obesity and hypertension), and United States v. Sanchez, 2020 WL 7711911, at *4

 (D.N.M. Dec. 29, 2020) (finding obesity, in conjunction with high blood pressure, high

 cholesterol, sleep apnea, and age, was insufficient to demonstrate extraordinary and

 compelling circumstances).

       This Court has declined to find extraordinary and compelling reasons for

 compassionate release where the defendant’s only condition was obesity, as opposed

 to severe obesity or obesity in combination with other conditions. Compare Gonzalez,

 467 F. Supp. 3d at 1081 (finding no extraordinary and compelling reasons where

 defendant had BMI of 33.9 and no other comorbidities), with United States v.

 Campanella, No. 18-cr-00328-PAB-12, 2020 W L 4754041, at *3 (D. Colo. Aug. 17,

 2020) (finding extraordinary and compelling reasons, but labeling it a “close call,” where

 defendant had no documented risk factors besides BMI of 45.52), and Fitzgerald, 2020

 WL 6743771, at *3-4 (finding extraordinary and compelling reasons where defendant

                                             8
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 9 of 11




 had BMI of 39.8, hypertension, and epilepsy). While Mr. Ramirez’s obesity undoubtedly

 places him at higher risk, Mr. Ramirez is 36 years old and does not present any

 evidence of risk factors besides obesity. See Docket No. 274 at 5. The Court finds that

 Mr. Ramirez has failed to demonstrate that his medical conditions create extraordinary

 and compelling reasons to grant him compassionate release.

        In addition, the Court finds that the other compassionate release factors under

 subsection D – the defendant's criminal and personal history, nature of his offense,

 disciplinary infractions, length of sentence and amount of time served, current age and

 age at the time of offense and sentencing, release plans, and “[w]hether release would

 minimize the severity of the offense,” Saldana, 807 F. App’x 816, 819 – do not weigh in

 favor of release.

        Mr. Ramirez has a long history of convictions related to driving without a license

 or under restraint as well as other misdemeanors. Docket No. 183 at 8-12. W hile

 these offenses are not particularly serious, more concerning is his pattern of failing to

 comply with the terms of post-conviction supervision. See, e.g., id. at 11-12 (probation

 revoked for failing to comply with terms of probation). In addition, Mr. Ramirez has a

 more recent history of felony convictions, which, combined with this case, show an

 escalation of the seriousness of his criminal conduct. He has felony convictions for

 second degree aggravated motor vehicle theft, possession of a controlled substance,

 aggravated motor vehicle theft, and aggravated robbery with possession of a real or

 simulated weapon. Id. at 9-13. In the aggravated robbery case, Mr. Ramirez robbed a

 convenience store while armed with a revolver. Id. at 13. In this case, Mr. Ramirez



                                              9
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 10 of 11




 requested that his co-defendant, Mr. Varela, accompany him to the narcotics

 transaction to act as armed protection for him. Id. at 5.

         The Court sentenced Mr. Ramirez to 84 months on counts one through four, to

 be served concurrently, but imposed a consecutive sentence of 60 months for

 possession of a firearm in furtherance of drug trafficking. Docket No. 203. The

 seriousness of the offenses is reflected in Mr. Ramirez’s total sentence of 144 months,

 of which he has only served around 45%. Docket No. 280 at 7. T he Court finds that

 releasing Mr. Ramirez now would minimize the seriousness of his offenses. See

 Delacruz v. United States, 2020 WL 3270503, at *5 (D.N.H. June 17, 2020) (f inding

 sentence reduction would minimize impact and seriousness of offense where defendant

 had only served half of his sentence). Thus, the Court concludes that Mr. Ramirez has

 not demonstrated extraordinary and compelling circumstances under U.S.S.G.

 § 1B1.13, cmt. n.1(D) so as to entitle him to release under 18 U.S.C. § 3582(c)(1)(A).

 III.   CONCLUSION

         For the foregoing reasons, it is

         ORDERED that defendant Adan Ramirez’s Request for Compassionate Release

 [Docket No. 250] is DENIED AS MOOT. It is further




                                             10
Case 1:14-cr-00249-PAB Document 285 Filed 01/19/21 USDC Colorado Page 11 of 11




       ORDERED that defendant Adan Ramirez’s Motion for Reduction of Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Docket No. 274] is DENIED.


       DATED January 19, 2021.


                                        BY THE COURT:


                                        ____________________________
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                          11
